Opinion by
Morrison, J.,
This is an attempt to recover in an action of assumpsit on a *468cause of action which originated more than forty years before the commencement of the suit. Under the very meager and unsatisfactory declaration and the testimony in regard to the cause of action, there is a serious dispute between the counsel for the appellants and for the appellees as to whether tlie cause of action referred to in the declaration, and by the witnesses whose testimony it is argued tends to toll the running of the statute, originated in 1852 or 1857. The learned court below was of the opinion, and so charged in clear and explicit language, that if the cause of action originated in 1857 there was nothing in the testimony of the witnesses sufficient to toll the statute on account of what it was alleged the defendant admitted in 1898. The learned judge was of the opinion, and so charged, that the alleged fraud perpetrated by the defendant, assuming that it was in 1857, was complete at that time, and there is not a scintilla of evidence tending to show any active fraud on the part of the defendant from that time down to the bringing of this suit. All that he did, so far as the evidence shows, was to remain silent in regard to the money which he received from his mother for his interest in the estate in 1852. A careful examination of all of the evidence fails to satisfy us that the promises, or admissions made by the appellee to his brothers in March, 1898, were sufficient to toll the statute as against the cause of action arising in 1857. Indeed, it is doubtful whether he referred at all to the money which he received in 1857. The learned counsel for the appellee contends strongly that the money which Lafeyette Franklin admitted having received, and which he talked about repaying if he was able, was the money received from his mother in 1852. And confessedly, this is not the money sued for by the plaintiffs. Their claim appears to be for the money paid to Lafayette Franklin in 1857 for his interest in his father’s and mother’s estate. The appellants rely on the testimony of William and Evan Franklin, two of the appellants, to establish the fact that at this time (in 1898) Lafayette admitted owing the money received in 1857, and promised to pay it. We do not think it at all clear that this testimony tends to support this theory. On the contrary, it seems to us that it refers to the transaction of 1852. But in any view of it we do not think the court erred in holding that it was insufficient to toll *469the statute of limitations. The remaining question is, was the transaction of 1857 fraudulent, and if so, was it so concealed by Lafayette Franklin that the statute did not begin to run until its discovery in 1898 ? We have already said that there is not a scintilla of evidence showing or tending to show any word or act of Lafayette Franklin after 1857, tending to secrete this fraud. He simply remained silent. The conveyance he had made to his mother in 1852 was in her possession, among her' papers, and a very moderate amount of diligence would have enabled this family, or any member of it, after their mother’s death, to have discovered this conveyance.
The appellants have cited a large number of cases, and have made an elaborate argument upon the question of the concealed fraud tolling the statute of limitations. But in our judgment the case is ruled by Smith v. Blachley, 198 Pa. 173. We think this case fully sustains the learned judge in the court below in instructing the jury that both the evidence and the alleged fraud were insufficient to overcome the plea of the statute of limitations. The assignments of error are all overruled and the judgment is affirmed.